Citation Nr: 1616623	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-48 879	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for bronchitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1953 to May 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) and from a June 2012 rating decision by the Houston, Texas VA RO.  The record is now in the jurisdiction of the Houston RO.  In December 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  In March 2015, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are in the record.  In April 2015, the case was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not shown to have (or have ever had) asbestosis.

2.  COPD was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current COPD is related to his service (to include as due to exposure to asbestos therein).

3.  Emphysema was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current emphysema is related to his service (to include as due to exposure to asbestos therein).

4.  Bronchitis was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current bronchitis is related to his service (to include as due to exposure to asbestos therein).


CONCLUSIONS OF LAW

1.  Service connection for asbestosis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

2.  Service connection for COPD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

3.  Service connection for emphysema is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

4.  Service connection for bronchitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his service connection claims prior to their initial adjudication.  A June 2007 letter (for asbestosis) and an April 2012 letter (for COPD, emphysema, and bronchitis) explained the evidence necessary to substantiate a claim for service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  At the hearing before the undersigned, the Veteran was advised of what is needed to substantiate his claims for service connection for asbestosis, COPD, emphysema, and bronchitis.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for pertinent VA examinations in October 2010, April 2013, and November 2015.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  All of the relevant development requested by the Board's April 2015 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for asbestosis, COPD, emphysema, and bronchitis, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.
Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There are no laws or regulations specifically governing the adjudication of claims seeking service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1, and opinions of the Court and VA's General Counsel provide guidance in adjudicating these claims.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, 9 (h).

The M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, 9 (b).  The M21-1 also provides that a clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs of asbestosis include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at late stages, and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, 9 (e).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Veteran contends that he is entitled to service connection for asbestosis, COPD, emphysema, and bronchitis as a result of exposure to asbestos in service during the performance of his duties as a Boatswain's Mate aboard the USS Sperry (which allegedly included repairing insulation containing asbestos throughout the ship).  His DD Form 214 confirms that he served aboard the USS Sperry and that his military occupational specialty (MOS) was Boatswain's Mate.

On the Veteran's June 1953 service entrance examination, it was noted that he was thought to have had possible active tuberculosis in May 1952, but that because there was no change in his x-rays since then, it was concluded that he did not have tuberculosis and that he was qualified for military service.  A January 1957 STR notes his complaint of pricking pain in his chest after cold drinks, and acute mild anxiety state was diagnosed.  On his May 1957 service separation examination, there were no complaints, findings, diagnoses, or treatment noted for asbestosis, COPD, emphysema, or bronchitis.

A postservice (April 1996) VA chest x-ray of the Veteran revealed "[d]iffuse interstitial fibrosis with area of increased parenchymal density in right upper and lower lobes with a nodule adjacent to the diaphragm possible part of the acute inflammatory disease."  Subsequent VA treatment records document his VA treatment for COPD, emphysema, and bronchitis; asbestosis was not diagnosed.

On VA respiratory examination in October 2010, COPD was diagnosed, noted to be associated with "asbestosis."  [The Board will interpret the VA examiner's use of the term "asbestosis" to mean "asbestos," as this VA examiner incorrectly used the term "asbestosis" instead of "asbestos" earlier in the examination report when discussing the Veteran's asbestos exposure, and as noted above, he has never been assigned a formal diagnosis of asbestosis.]

At the December 2012 hearing, the Veteran testified regarding his exposure to asbestos in service.

On April 2013 VA respiratory examination, COPD, with an onset date of 1996, was again diagnosed.  The examiner opined that the Veteran's COPD, emphysema, and bronchitis were less likely as not caused by exposure to "asbestosis" ["asbestos"] on his Navy submarine in service.  The examiner noted that asbestosis had not been established as a diagnosis, as the Veteran's follow-up chest x-rays and CT scans showed residual right upper lung scarring (and not fibrosis).  The examiner also noted that the Veteran's pulmonary function studies showed severe reversible obstructive airway disease (and not the restrictive type of airway disease found in asbestosis).

At the March 2015 hearing, the Veteran testified regarding his exposure to asbestos in service.  The Board finds his testimony credible, and that his exposure to asbestos in service may be conceded.

On VA respiratory examination in November 2015, COPD was again diagnosed, with an onset date of 1996.  The VA examiner noted the Veteran's exposure to asbestos in service and his postservice exposure to secondhand smoke.  The VA examiner also noted the Veteran's report that he had first noticed breathing problems in 1976 (i.e., nearly 20 years after service discharge) but did not realize he had lung disease until 1996, when he had an abnormal chest x-ray and sought treatment for pneumonia.

Regarding the question of whether the Veteran has a diagnosis of asbestosis, the November 2015 VA examiner opined that the Veteran is less likely to have a current diagnosis of asbestosis.  For rationale, the VA examiner cited to a medical resource outlining three key findings that support the diagnosis of asbestosis (i.e., a reliable history of exposure to asbestos with a proper latency period from the onset of exposure to the time of presentation, and/or presence of markers of exposure; definite evidence of interstitial fibrosis; and absence of other causes of diffuse parenchymal lung disease), and noted that the Veteran's presentation does not meet all three of these criteria.  Specifically, the VA examiner explained that, while exposure to asbestos during the Veteran's military service is conceded and there has been a latency period that would allow x-ray evidence to show asbestosis, definite evidence of interstitial fibrosis (such as pleural plaques) is not present in the Veteran, and he has reason for his lung pathology based upon a past history of repeated pneumonias beginning in the 1990s.  Regarding the April 1996 VA chest x-ray showing "[d]iffuse interstitial fibrosis," the VA examiner noted that a November 1996 VA treatment report (just seven months later) mentioned a follow-up chest x-ray that "shows no infiltrates" and that subsequent chest x-rays and CT scans of the Veteran's chest all failed to show any fibrosis or pleural plaques.  The VA examiner also noted that VA pulmonary clinic notes starting in December 2009 mentioned secondhand smoke exposure for three and a half years (even though the Veteran is a non-smoker), and the impression was that "an infectious process leading to scarring and bronchiectasis" was the cause of the abnormal chest x-rays.  The VA examiner noted the results from recent imaging studies, including February 2015 chest x-rays, a March 2015 CT scan of the chest, an April 2015 bronchoscopy, and an April 2015 lung biopsy.  The VA examiner cited to a March 2015 VA pulmonary clinic note which states that "there is no evidence of pleural plaque / calcifications or pulmonary fibrosis on the [March 2015] CT scan.  On the contrary the patient appears to have significant emphysema and basilar emphysema.  No evidence of asbestosis related lung disease seen on CT scan."  The VA examiner also cited to a July 2015 VA pulmonary clinic note which states that "recent bronchoscopy [in April 2015] showed granuloma likely from previous infection / exposure or perhaps from sarcoidosis."

Regarding the question of whether the Veteran's COPD, emphysema, and/or bronchitis were at least as likely as not (50 percent or greater probability) incurred in or caused by his military service (to include his conceded exposure to asbestos therein), the November 2015 VA examiner opined that the Veteran was less likely to have a diagnosis of COPD, emphysema, or bronchitis incurred in or caused by military service, and that it is less likely that the Veteran's COPD, emphysema, and bronchitis were incurred in or caused by any incident of his active service (to include the conceded exposure to asbestos therein).  The examiner cited to a medical resource outlining the diagnostic criteria for COPD, emphysema, and bronchitis respectively, and noted that the Veteran has features of all three of these disease entities, but that his medical records do not show that these three conditions existed at or near the time of his military duty from 1953 to 1957.  Regarding the abnormal chest x-ray cited on the June 1953 service entrance examination, the VA examiner noted that this report clearly stated that the Veteran was thought to have had possible active tuberculosis in May 1952, but in view of no changes, he "does not have tuberculosis" - and no mention was made of COPD, emphysema, or bronchitis.  [The Board notes that the Veteran himself has reported that he first noticed respiratory symptoms (shortness of breath) in 1976, nearly 20 years after his service discharge.]  The VA examiner also noted that the Veteran's diagnosis of emphysema was not made until 2005 (according to a November 2006 VA clinic note).  The VA examiner further noted that definite risk factors for COPD include smoking and increased airway responsiveness to allergens or other external triggers, according to numerous observational studies.

The evidence shows that the Veteran has not had asbestosis diagnosed at any time, to include during the period of claim.  In the absence of competent evidence of a current diagnosis of asbestosis, he has not presented a valid claim for service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence shows that, during the period of the current claim, the Veteran has had diagnoses of COPD, emphysema, and bronchitis.  His STRs are silent for any complaints, findings, diagnoses, or treatment of these disabilities in service.  He also does not allege that he has had continuous respiratory symptoms since service; on multiple occasions, he has stated that he first noticed respiratory symptoms (shortness of breath) in 1976, nearly 20 years after his service discharge.  The most probative evidence in the record that addresses the question of a possible nexus between the Veteran's current COPD, emphysema, and bronchitis and his military service, namely the medical opinions by the November 2015 VA examiner, is against the Veteran's claims.  These opinions are by a medical professional (who is competent to provide such opinions), reflect familiarity with the entire record, and are accompanied by rationale referring to accurate factual data for support.  Consequently, service connection for COPD, emphysema, and bronchitis is not warranted.  See 38 C.F.R. § 3.303(b).
The Veteran is competent to describe any discernible disease symptoms without any specialized knowledge or training.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his own opinions regarding the diagnosis or etiology of such symptoms are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the diagnosis of asbestosis, and the etiology of COPD, emphysema, and bronchitis, are medical questions beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for asbestosis, COPD, emphysema, and bronchitis.  Accordingly, the appeal in these matters must be denied.


ORDER

Service connection for asbestosis is denied.

Service connection for COPD is denied.

Service connection for emphysema is denied.

Service connection for bronchitis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


